PER CURIAM.
Petitioner’s second pro se petition for writ of habeas corpus on the grounds of ineffective assistance of appellate counsel is denied on the grounds of laches. This Court previously denied the original petition without prejudice to petitioner filing a renewed petition in accordance with McCray v. State, 699 So.2d 1366 (Fla.1997). However, the renewed petition now filed falls short of the required statement under oath with specific factual basis that petitioner was affirmatively misled about the results of his appeal by counsel.
Therefore, this renewed petition is denied, with prejudice.
POLEN and GROSS, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.